Title: To James Madison from Eleuthère Irénée DuPont de Nemours and Company, [ca. 1 June] 1812
From: Eleuthère Irénée DuPont de Nemours and Company
To: Madison, James


[ca. 1 June 1812]
About ten Years ago an establishement has been formed in the State of Delaware which by its extent, its nature and its perfection may be considered as of some importance to the country. The said establishement being now put on the le[d]ge of destruction by the shamefull undertaking of an individual who has succeded in drawing upon himself the attention and the favors of the governement the following facts may be of some public interest and the Sub[scr]ibers think it a duty to themselves to Publish them.
E. I. d. P. d N & Co
 